Name: Commission Regulation (EEC) No 3851/86 of 17 December 1986 repealing Regulation (EEC) No 2858/85 on the sale of pigmeat held by the Belgian intervention agency pursuant to Regulation (EEC) No 772/85, (EEC) No 978/85 and (EEC) No 1477/85
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 18 . 12. 86 Official Journal of the European Communities No L 357/23 COMMISSION REGULATION (EEC) No 3851/86 of 17 December 1985 repealing Regulation (EEC) No 2858/85 on the sale of pigmeat held by the Belgian intervention agency pursuant to Regulation (EEC) No 772/85 , (EEC) No 978/85 and (EEC) No 1477/85 Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, THE COMMISSION OF THE EUROPEAN COMMUNITIES, v Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organization of the market in pigmeat ('), as last amended by Regulation (EEC) No 1475/86 (2), and in particular Article 20 thereof, Whereas Commission Regulation (EEC) No 2858/85 (3), as last amended by Regulation (EEC) No 2364/86 (4), provides for the sale of pigmeat bought in by the Belgian intervention agency pursuant to Commission Regulation (EEC) No 772/85 (*), (EEC) No 978/85 ( «) and (EEC) No 1477/85 0 following the outbreak of African swine fever in Belgium in 1985 ; whereas Regulation (EEC) No 772/85, (EEC) No 978/85 and (EEC) No 1477/85 have been repealed by Commission Regulation (EEC) No 2834/86 (8) ; Whereas, in the light of the situation with regard to the disposal of the meat, Regulation (EEC) No 2858/85 should also be repealed ; HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2858/85 is hereby repealed with effect from 22 December 1986. However, any obligations arising from the sale of pigmeat prior to that date shall continue to apply. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 December 1985. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 282, 1 . 11 . 1975, p. 1 . 0 OJ No L 133, 21 . 5. 1986, p. 39. (3) OJ No L 274, 15. 10 . 1985, p . 22. (4) OJ No L 205, 29 . 7 . 1986, p. 20 . 0 OJ No L 86, 27. 3 . 1985, p. 20 . O OJ No L 105, 17. 4. 1985, p. 6 . o OJ No L 145, 4. 6. 1985, p. 17. (8) OJ No L 261 , 13 . 9 . 1986, p. 8 .